Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Response to Arguments
Applicant’s arguments with respect to claims 2–4, 6–15, and 17–24 have been considered but are moot in view of the new grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  2–4, 6–15, and 17–24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of each of U.S. Patent Nos. 10,216,738 , 10,356,215 , 10,599,707 and 10,474,711 , claim 12 of U.S. Patent No. 9,521,368 , and claim 5 of U.S. Patent No. 9,838,506 in view of Hagenbuch, Huang, and Gahlings.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of each of U.S. Patent Nos. 10,216,738 , 10,356,215 , 10,599,707 and 10,474,711 , claim 12 of U.S. Patent No. 9,521,368 , and claim 5 of U.S. Patent No. 9,838,506 teaches storing and transferring VR data sets used to generate a VR representation of a selected location.  As discussed below, Hagenbuch teaches transferring VR data sets for event locations to a visitor device and dynamically generating one or more paths that connect the current location of the visitor device to at least one of the event locations.  Huang and Gahlings teach visiting previous locations and displaying web query results.  Hagenbuch is a substantially identical VR system to the inventions claimed in the above identified patents and it would have been obvious to one of ordinary skill in the art at the time the invention was made to transfer VR data sets for event locations and generate paths to the event locations as described by 
The Examiner believes the relationship between the claims is apparent, so a detailed mapping has been omitted.  If Applicant has any questions regarding this rejection, he/she is encouraged to contact the Examiner for clarification. 

Claims  2–4, 6–15, and 17–24 are also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims copending Application No. 16/792,793 (reference application) in view of Hagenbuch and/or Hamilton.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims the independent claims of the ‘793 application teach storing and transferring VR data sets used to generate a VR representation of a selected location, generating paths and displaying the paths within a VR representation, but do not specifically teach visiting previous locations and displaying web query results.  As discussed below, Hagenbuch teaches transferring VR data sets for event locations to a visitor device and dynamically generating one or more paths that connect the current location of the visitor device to at least one of the event locations, as well as all limitations set forth in the dependent claims.  Huang and Gahlings teach visiting previous locations and displaying web query results.  Hagenbuch is a substantially identical VR system to the invention claimed in the ‘793 application, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to transfer VR data sets for event locations and generate paths to the event locations as described by Hagenbuch to permit visitors to navigate to event locations within the virtual universe.  The motivation to incorporate the subject matter of Huang and Gahlings mirrors that set forth below with respect to the prior art rejection.
. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2–4, 6–15, and 17–24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regard to claim 2, the specification fails to describe “the generated VR presentation further includes a view of the at least one previously visited location.”  The specifications of U.S. Patent Application Nos. 14/460,280 and 14/147,436 and U.S. Provisional Patent Application 61/786,553 were also reviewed and similarly fail to describe the above identified limitation.  While the specification describes a view of a location (e.g., fig. 5A, window 50), this view is of current location (“the active, or currently visited, point)(Spec. ¶88).  The user’s “current location” also appears in lines 12-–13 of claim 2 and is clearly different from the “at least one previously visited location” since the current location and the previously visited locations are connected via “one or more paths.”  The specification fails to describe a VR presentation which includes a view of a “previously visited location” which is different from the user’s current location. 

Claims 13 and 24 also recite the same limitations as claim 2, and are rejected under the same rationale.  All claims not individually rejected are rejected by virtue of their dependency from claims 2, 13, or 24.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2–4, 6–15, and 17–24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagenbuch (US 7,298,378) in view of Huang (US 8,583,915) further in view of Gahlings (US 2013/0227017).

With regard to claim 2, Hagenbuch discloses a method for access to virtual reality (VR) representations in a virtual universe via a computer network, the method comprising: 
storing a plurality of VR data sets at a data server (VR data servers store VR data and VRR records are stored at the network database; both elements are part of a VR data 
storing a history of locations previously visited by a visitor device within a virtual universe (browser may store a history of points visited by a visitor in prior visits)(9:31-34), wherein the locations are associated with a plurality of VR data sets (the VR data includes a representation of each point)(4:57–58; 5:44–48);
transferring one or more of the VR data sets for the locations from the VR data server to a the visitor device (VR browser obtains VRR records and also uses VR browser uses the network address of the VR data server to request a data set representing a selected point)(6:36–39; 6:53–61); 
dynamically generating one or more paths that each connect a current location of the visitor device to at least one of the previously visited locations (users may define a path from a current location to any other location, including a location previously visited)(9:3–34);
generating a VR presentation of the dynamically generated paths in the virtual universe based on the transferred VR data sets (VR browser may display paths 42 and 54)(fig. 5; 7:50–53), wherein the generated VE presentation further includes a view of at least one location (VR browser may display a representation of a location in window 50)(fig. 5; 7:38–46).
Hagenbuch fails to specifically disclose the view includes a previously visited location different from the current locations and also includes one or more web query results regarding the at least one previously visited location. 
Huang discloses a similar system for interacting with virtual worlds (27:62–65).  Huang teaches users selecting specific locations within a virtual world for viewing, including previous locations (28: 28–31).  This would have been an advantageous addition to the system disclosed by Hagenbuch since it would have allowed users to view specific locations, such as those previously visited, without having to travel to those locations within the virtual world.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to allow users to view previously visited locations and associated web query results regarding the location of the respective VR representation to permit users to experience changes in the virtual world or learn more about locations and objects therein without requiring the users to move to those locations within the virtual world.

With regard to claim 3, Gahlings further discloses receiving a web query from the visitor device regarding the at least one previously visited location, wherein the web query results are responsive to the web query (user may search for locations and associated data tagged to the location)(¶55–58).

With regard to claim 4, Hagenbuch further discloses receiving a selection of the at least one location from among the history of locations, wherein generating the VR presentation is further based on the selection of the at least one location (users may select a location and generate a path to that locaiton, which may be displayed in the VR browser)(9:12–27; 7:36–58).

With regard to claim 6, Hagenbuch further discloses updating the dynamically generated paths based on input from the visitor device (paths are automatically updated as visitors join/leave/move)(9:12–27).

With regard to claim 7, Hagenbuch further discloses receiving a selection of one of the paths, wherein generating the VR presentation is further based on the selection of one of the paths (VR display is initialized in response to selection of a path)(7:64–8:10).

With regard to claim 8, Hagenbuch further discloses receiving one or more lists that include a plurality of locations within the virtual universe (upon selection of a location, the browser obtain a list of records at or proximate to the selected point)(6:30–41), wherein dynamically generating the paths is further based on connecting the plurality of locations to the current location of the visitor device within the virtual universe (the VR representation displays paths to the selected location)(7:13–52).

With regard to claim 9, Hagenbuch further discloses receiving a selection of one of the locations from the lists (upon selection of a location, the browser obtain a list of records at or proximate to the selected point)(6:30–41), wherein generating the VR presentation is further based on the selection of one of the locations from the lists (the VR representation displays paths to the selected location)(7:13–52). 

With regard to claim 10, Hagenbuch further discloses updating the dynamically generated paths as the current location of the visitor device moves along one of the paths in the virtual universe  (presentation is continuously updated as visitor moves along paths in the virtual universe)(7:59–8:16).

With regard to claim 11, Hagenbuch further discloses dynamically generating the paths includes generating one or more sub-paths each connecting a set of adjacent locations along one of the paths in the virtual universe (connection paths connecting adjacent points are generated)(8:26–52).

With regard to claim 12, Hagenbuch further discloses generating the VR presentation of the virtual universe is further based on a selection of one of the sub-paths (users may select one of the available connection paths to move in that direction)(8:26–52).

Claims 13–15 and 17–24 are rejected under the same rationale as claims 2–4 and 6–12, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON N STRANGE whose telephone number is (571)272-3959.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON N STRANGE/Primary Examiner, Art Unit 2419